Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  January 31, 2014                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

  147706-7 & (74)                                                    Michael F. Cavanagh
                                                                     Stephen J. Markman
  DAY LIVING TRUST,                                                      Mary Beth Kelly
                                                                          Brian K. Zahra
            Plaintiff/Counter Defendant,                          Bridget M. McCormack
                                                                        David F. Viviano,
  v                                            SC: 147706                           Justices
                                               COA: 309531
                                               Washtenaw CC: 11-000376-CH
  PETER J. KELLEY and CATHARINE J.
  KELLEY,
             Defendants/Counter
             Plaintiffs-Appellants,
  and
  FINANCIAL ASSOCIATES OF AMERICA,
  LTD,
             Counter Defendant-Appellee.
  _________________________________________/
  DAY LIVING TRUST,
            Plaintiff/Counter Defendant,
  v                                            SC: 147707
                                               COA: 309566
                                               Washtenaw CC: 11-000376-CH
  PETER J. KELLEY and CATHARINE J.
  KELLEY,
             Defendants/Counter
             Plaintiffs-Appellants,
  and
  FINANCIAL ASSOCIATES OF AMERICA,
  LTD,
            Counter Defendant,
  and
  J. EDWARD KLOIAN,
             Appellee.
  _________________________________________/
                                                                                                              2


       On order of the Court, we GRANT that part of appellee Kloian’s motion that seeks
immediate consideration of the application and DENY relief in all other respects. The
application for leave to appeal the June 6, 2013 judgment of the Court of Appeals is
considered, and it is DENIED, because we are not persuaded that the questions presented
should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 31, 2014
       d0127
                                                                            Clerk